DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s reply and amendment filed 2/8/2021, are acknowledged.  Claims 33-62 are pending.  Claims 53-62 are new.

Terminal Disclaimer
The terminal disclaimer filed on 2/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent application no. 16/946,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 33-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In particular, a method treating hemophilia B in a human subject while inhibiting erythrocyte aggregation  upon the intravenous injection of a Factor IX formulation is not describe in the specification. In fact, any disclosure of treating hemophilia B is absent from the specification. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
The instant specification is limited to description of methods of preparing a pharmaceutical formulation for intravenous injection.  It would require undue experimentation of the skilled artisan to use the pharmaceutical formulation for the purpose claimed comprising any of the listed components in particular amounts and exhibiting any of the function aspects claimed, such as for example inhibiting erythrocyte aggregation.  Indeed, the specification provides no guidance with regard to the using any formulation they would exhibit such functions.  In view of the great breadth of the claims, amount of experimentation required to use the pharmaceutical formulation, the lack of guidance, working examples, and unpredictability of the art in predicting function, the claimed invention would require undue experimentation. As 
Accordingly, Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)).
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 and 43 recites the limitation "the fill volume".  There is insufficient antecedent basis for this limitation in the claim.
Insofar as claims depend from these claims they are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 33-47 and 53-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webb et al. (US 2001/0031721) in view of H.M. van den Berg et al. (Blood (2000)) (PTO-892) (copy is available in 11/589,002 (NPL (11/7/2007)) and Bush et al. (Seminars in Hematology (1998) (PTO-892) (copy is available in 11/589,002 (NPL (11/7/2007)), Webb et al. (US 2001/031721) (PTO-892), and Scientific Discussion, EMEA (2005) (PTO-892 (copy is available in 11/589,002 (NPL (7/2/2015)).
Regarding claim 33, Webb et al. teaches that “[a] deficiency of factor IX characterizes a type of hemophilia (type B).  Treatment of this disease has traditionally involved intra venous infusion of human plasma-derived protein concentrates of factor IX,” para. [0002], which would See paras. [0015] and [0019].  Tonicity modifiers are disclosed in concentrations 10 to 500 mM.  See para. [0014].   In particular, Webb et al. teaches sodium chloride having this concentration 0.066 M NaCl. (current claims 40, 41 and 57-60). Webb et al. discloses the use of 0.066 M NaCl as a tonicity modifier in a commercial IX preparation, which sodium chloride can be used in combination with other tonicity modifiers, such as histidine, glycine, sucrose and mannitol to adjust the osmolality of the solution, for example 250 to 420 milliosmolal (current claim 47).  See paragraphs 0014, 0015, 0019, paragraph 0026, table 1. Webb et al. also teaches that “[i]t is highly desirable that the formulation be approximately isotonic and that the pH of the formulation be in a physiologically suitable range upon injection/infusion, otherwise pain and discomfort the patient may result.”  Para. [0007].  This would read on “wherein the reconstituted Factor IX formulation is isotonic with respect to human blood.”  
Although Webb et al. is silent with respect inhibiting erythrocyte aggregation viz-a-viz ionic strength, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in or obviousness from the prior art.   Here, Webb et al. already teaches administering a pharmaceutical formulation for treating hemophilia B comprising the claimed components and amounts.  That said, “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) Also Webb et al. teaches administering the formulation which reads on the positive, active step of applicant's claimed method i.e., administration.  Thus, the composition of Webb et al. would naturally inhibit erythrocyte aggregation.  See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 
Webb et al. is presumed not to teach the lyophilized Factor IX formulation comprising the components recited in subsections (i)-(v) (see also claims 44 and 45).
H.M. van den Berg et al. expressly discloses the dilution of BeneFix® with normal saline which reduces or blocks agglutination of red blood cells falling within the scope of applicant’s claims.  It is generally known that BeneFix® contains factor IX, histidine, glycine, sucrose and polysorbate and that normal saline, i.e., (0.9% NaCl), has a molarity of 154 mM.  Although “a dilution solution comprising 25 mM to 150 mM sodium chloride” is not expressly taught, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, the molarity is so close that one of ordinary skill in the art would have expected the properties to be the same and thus prima facie obvious to optimize the molarity of saline.
 H.M. van den Berg et al. also suggests that “few RBC agglutinate will form during IV infusion due to the normal dilution of infusate by the flowing blood.”  This suggests, intravenously injection said reconstituted Factor IX formulation into a human subject, whereby erythrocyte aggregation is inhibited.”
Regarding claim 34-36, H.M. van den Berg et al. does not expressly disclose “wherein the osmolarity of the reconstituted Factor IX formulation is 270 mOsm/L to 330 mOsm/L.”
Bush et al. discloses a lyophilized factor IX formulation containing 10m M histidine, 1% sucrose, 0.005% polysorbate and 260 mM glycine (current claim 47). See entire document, especially abstract, Fig. 2. Further, Bush et al. discloses that polysorbate 80 acts a protectant for the protein from freezing-induced damage, sucrose provides protection to the protein in the freeze-dried state, glycine provides for high-quality cake morphology and histidine provides optimal buffering stability at the desired pH and minimizes aggregate formation upon storage in the lyophilized state (Abstract).
It would have been well within the skill of and one of ordinary skill in the art would expect that differing concentrations and strengths of sodium chloride could be added to the Factor IX as desired including for adjusting tonicity in combination with other tonicity modifiers provided that the same was effective in reducing or blocking red blood cell agglutination and that the concentration of histidine, sucrose, polysorbate, and glycine could be adjusted as desired to arrive at the desired properties disclosed in Bush et al.. and that the final solution can have osmolality which falls within the claimed range of hypotonicity of 220 - 270 mOsm/F.  It would have also been prima facie obvious to combine the teaching of these reference for purpose of treating hemophilia B in view of Webb et al. recognition that teaches that “[a] deficiency of factor IX characterizes a type of hemophilia (type B).  Treatment of this disease has traditionally involved intra venous infusion of human plasma-derived protein concentrates of factor IX.”
The rationale being combining prior art element according to known method to yield predictable results. 
Regarding claim 49, Scientific Discussion discloses Benefix ® is supplied as a lyophilized cakes contained in a vial which can be reconstituted and that as reconstituted with 5 ml water would contain 10 mM histidine, 260 mM glycine, 1% sucrose and 0.005% polysorbate 80 (Page 2).
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.
Regarding the remaining wherein clauses of step (a) and those of claims 34-39, 42-45, 47, 50-51 and 53-56, they are not considered limitations because they merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”)  Alternatively, H.M. van den Berg et al. would be expected to behave similarly because it comprises the same materials and See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”) 
Regarding claims 34-36, Webb et al. teaches “a combined osmolality of about 250 to 420 milliosmolal.”  Para. [0015]. 
Regarding claims 37-40, although Webb et al. does not expressly teach the claimed ionic strength,  “[p]roducts of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here, Webb et al. already teaches administering a pharmaceutical formulation for treating hemophilia B comprising the claimed components and amounts.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 44-45 and 62, Webb et al. teaches “histidine,” “glycine,” “sucrose,” and “surfactants,” such as polysorbate.  Paras. [0014]-[0015].
Regarding claim 48, Webb et al. teaches “formulations should provide for factor IX stability for greater than one year and for compatibility over a wide range of protein concentration (0.1 mg/mL to greater than 160 mg/mL, i.e., 20 U/mL to greater than 56,000 U/mL for example).”  Para. [0012].
Regarding claim 52, the wherein clause is not considered a limitation because they merely express the intended results of a process step positively recited.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”).  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618